Citation Nr: 1518690	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  09-39 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neurological impairment that affects the right lower extremity, to include as secondary to the service-connected tinea pedis with onychomycosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to November 1969.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

In March 2014, the Board remanded the case for further evidentiary development.  The claim was denied in a September 2014 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

The issues of (a) entitlement to service connection for a neurological impairment that affects the left lower extremity, to include as secondary to tinea pedis with onychomycosis; and (b) entitlement to service connection for a skin disorder that affects the back, shoulders, neck, and bilateral lower extremities, to include as secondary to tinea pedis with onychomycosis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2008 Veteran Statement; June 2011 Release to Congress; March 2014 Representative Brief; March 2014 Board remand.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





	(CONTINUED ON NEXT PAGE)
REMAND

In January 2015, the Veteran submitted a request for a videoconference Board hearing.  Then, in March 2015, the Veteran submitted a request for a Board hearing in Washington, D.C.  Accordingly, the case must be returned to the AOJ so as to clarify the type of Board hearing the Veteran desires and to schedule such a Board hearing.    

Accordingly, the case is REMANDED for the following action:

Clarify with the Veteran whether he desires a Board hearing in Washington, D.C. or a videoconference Board hearing to address the issue on appeal.  Thereafter, schedule the Veteran for such a hearing and process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

